Exhibit 10.32

Pepco Holdings, Inc.

2012 NON-MANAGEMENT DIRECTOR COMPENSATION ELECTION AGREEMENT

I understand that I am permitted to elect, with respect to the compensation due
me for my services as a director of the Company, either (i) to receive my cash
compensation currently in the form of either, or a combination of, cash and
shares of Company common stock (“Common Stock”) pursuant to the Non-Management
Director Compensation Plan or (ii) to defer the receipt of my cash compensation
under the terms of the Company’s Second Revised and Restated Executive and
Director Deferred Compensation Plan (the “Deferred Compensation Plan”). In
addition, I understand that I am permitted to elect to receive my stock-based
compensation granted pursuant to the terms of the 2012 Long-Term Incentive Plan
(subject to stockholder approval) (the “2012 LTIP”), or to defer the settlement
of such stock-based compensation under the terms of the 2012 LTIP. If I choose
to defer the receipt of my cash compensation, I must also complete and return to
the Company the attached form directing how the deferred funds are to be
credited.

I am making the following election with the understanding that (i) the elections
will apply to all of the compensation paid to me for service as a director in
2012 and that these elections for 2012 cannot be altered or revoked after
December 31, 2011, and (ii) the elections also apply to all such compensation
paid to me in subsequent years for services as a director, unless I notify the
Company of any changes, either in writing or by execution of a new election form
prior to January 1 of the year for which the changes are to take effect.

I acknowledge that stock-based awards described herein are subject to approval
of the 2012 LTIP by the Company’s stockholders at the 2012 Annual Meeting of
Stockholders.

 

1. Current Receipt or Deferral Election.

I hereby elect to receive my compensation for services as a director of the
Company as follows (the percentages for each type of compensation must total
100%):

 

  a. Annual Cash Retainer

 

          %     Cash (by check or direct deposit).

          %     Common Stock (registered as indicated below).

          %     Credit to my account under the Deferred Compensation Plan, to be
paid in cash at the time I elect in Item 2 below.

 

  b. Retainer Paid in Form of Restricted Stock Units (“RSUs”)

I will receive an annual stock-based retainer award in the form of RSUs (and any
associated dividend equivalents) under the 2012 LTIP (subject to stockholder
approval), to be settled in Common Stock as indicated below:

 

          %     Common Stock (registered as indicated herein) to be received
upon settlement of the RSUs (and any associated dividend equivalents), shall be
issued to me upon vesting of the RSUs as provided in the award agreement.

          %     Common Stock (registered as indicated herein) to be received
upon settlement of the RSUs (and any associated dividend equivalents), shall be
deferred under the 2012 LTIP and paid in Common Stock at the time I elect in
Item 3 below.



--------------------------------------------------------------------------------

  c. Meeting Fees

 

          %     Cash (by check or direct deposit).

 

          %     Common Stock (registered as indicated below).

 

          %     Credit to my account under the Deferred Compensation Plan, to be
paid in cash at the time I elect in Item 2 below.

 

  d. Committee Chairman Retainer (please complete whether or not you currently
are a committee chairman):

 

          %     Cash (by check or direct deposit).

 

          %     Common Stock (registered as indicated below).

 

          %     Credit to my account under the Deferred Compensation Plan, to be
paid in cash at the time I elect in Item 2 below.

 

2. Cash Deferral Instructions.

If you have elected to have all or any portion of your cash retainer(s) or
meeting fees credited to your account under the Deferred Compensation Plan,
please complete the following:

 

  a. Payment Instructions Related to Cash Amounts Deferred

I hereby elect to have the cash amounts I have deferred under the Deferred
Compensation Plan (and accruals thereon) paid to me beginning on the date
selected below (check one):

 

               On the first day of the month immediately following the month in
which I cease to be a director.

 

               On January 31 of the year immediately following the month in
which I cease to be a director.

 

               On January 31 of the year following the calendar year in which
(i) I cease to be a director or (ii) I attain the age             , whichever is
later.

 

               On January 31 of              [insert year] or, if later,
January 31 of the second calendar year following the calendar year which
includes the first day of the Plan year for which the election is made.

 

  b. Manner of Payment

I hereby elect to have the cash amounts I have deferred under the Deferred
Compensation Plan (and accruals thereon) paid to me in the following manner
(check one):

 

               In a lump sum on the date of payment selected above.

 

               In equal annual installments over              consecutive years
[insert a number of years between 2 and 15] beginning on the date selected
above, with subsequent installments to be paid on each succeeding January 31.

 

               In equal monthly installments over              consecutive
months [insert a number of months between 24 and 180] beginning on the date
selected above.

 

2



--------------------------------------------------------------------------------

3. Stock-Based Award Deferral Instructions

If I have elected to defer the settlement of my RSU award (and any associated
dividend equivalents) under Item 1.b. above, I hereby elect payment to me (or,
if applicable, my beneficiary) in a lump sum solely in shares of Common Stock on
one of the dates I designate below (but only to the extent that such award has
vested):

 

               On the date I cease to be a director of the Company.

 

               On the January 31 following the date I cease to be a director.

 

               On a specified date (which may not be prior to January 31, 2015):

____________________

More information on the deferral of Stock-Based Awards under the 2012 Long-Term
Incentive Plan is provided in Item 6 below.

 

4. Registration of Stock Certificates.

With respect to any shares of Common Stock that (a) may be issued upon
settlement of an RSU (and any associated dividend equivalents) granted under the
2012 LTIP, whether or not deferred under Item 1.b above, or (b) in payment of
any portion of my retainer or meeting fees, please register the stock
certificates for those shares in the name set forth below, and provide a mailing
or street address for such person:

               

 

5. Beneficiary Designation.

I designate the following Beneficiary (or Beneficiaries) to receive any benefits
due under the Deferred Compensation Plan and/or the 2012 LTIP in the event of my
death (specify full name, relationship and address):

 

Primary:            

                               

Contingent:

                               

 

3



--------------------------------------------------------------------------------

6. Material Terms Related to My Deferral of an Annual Stock-Based Retainer
Award.

If I have elected in Item 1.b. above to defer settlement of my annual
stock-based retainer award (and any associated dividend equivalents), I hereby
acknowledge and agree that such deferral shall be subject to the following
material terms, which have been approved by the Board of Directors:

 

  a. This deferral election applies only to Common Stock underlying RSUs and/or
performance shares or units granted under the 2012 LTIP.

  b. Such award will be settled, to the extent vested, in accordance with my
irrevocable deferral election set forth herein.

  c. To the extent vested, such retainer will be paid in a lump sum and solely
in shares of Common Stock, and will not be credited to any of the options set
forth on the Cash Deferral Allocation Form provided herewith.

  d. If a dividend equivalent award has been granted with a deferred RSU or
performance share or unit award, such dividend equivalent award shall also be
deferred under the terms provided herein. Such dividends shall be credited, when
and as declared and paid by the Board of Directors, in additional shares or
units of the same type and tenor as the stock-based award, based on the Fair
Market Value (as defined in the 2012 LTIP) on the business day prior to the
payment date of such dividend.

  e. Fractional shares shall be eliminated without compensation. Any fractional
shares shall be rounded up to the next whole share if greater than or equal to a
half-share, and rounded down to the next whole share if less than a half-share.

  f. The award and deferral is subject to the other terms and conditions of the
2012 LTIP, including with respect to approval of such plan by the Company’s
stockholders at the 2012 Annual Meeting, as well as vesting, forfeiture, tax
withholding and other legal requirements and conditions with respect to such
award and deferral.

  g. The Board of Directors retains full discretion over the terms of this
deferral arrangement and may amend, suspend or terminate such arrangement at any
time or from time to time, or impose additional or different restrictions,
conditions or limitations on such deferral at any time as permitted or not
prohibited by the terms of 2012 LTIP.

  h. The terms of my deferral election are intended to comply, and should be
interpreted consistently with, Section 409A of the Internal Revenue Code of
1986, as amended.

IN WITNESS WHEREOF, the undersigned has executed this Agreement effective for
all purposes as of the          day of                 , 2011.

  Signature   Name (Please Print)

Acknowledged and confirmed this          day of                 , 2011.

 

Pepco Holdings, Inc.   Signature   Name (Please Print)

 

4



--------------------------------------------------------------------------------

Pepco Holdings, Inc.

CASH RETAINER DEFERRAL ALLOCATION FORM

 

Name:

       (the “Participant”)    Last    First    Middle Initial  

Social Security Number:              -              -             

I request that the Company credit my election of my cash deferred amounts in the
Second Revised and Restated Executive and Director Deferred Compensation Plan to
the options indicated below:

(Minimum per fund – 10%) (Please be sure your percentages total = 100%)

        % Money Market                                     % High Yield
Bond                                  % Equity

        % Diversified Bond                                 % Government
Income                             % Stock Index

        % Value                                                    % Natural
Resources                                 % Conserv. Balanced

        % Flexible Managed                               %
Global                                                     % Prudential Jennison

        % Small Cap Stock                                 % Prime
Rate                                              % Am Cent. Value Fund

        % Janus Aspen Growth                           % MFS Emerg.
Growth                             % TRP Int’l Stock

        % Pepco Holdings Phantom Shares

NOTE: If you have elected to defer the settlement of your stock-based annual
retainer award under the 2012 LTIP, you do not need to complete this Cash
Retainer Deferral Allocation Form unless you are also deferring in whole or in
part your annual cash retainer.

 

Participant   Signature   Date

 

5